Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 03/03/2022.
Claims 4-10 and 12 have been allowed.
Claims 4, 7-8 and 10 have been amended.
Claims 1-3 and 11 have been cancelled.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see page 5, filed 03/03/2022, with respect to the rejection(s) of claims 1-3 and 11 being rejected under 35 U.S.C. 102 as being anticipated by Zhang; have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Office Action filed on 01/28/2022 for Reasons for Allowance regarding claim 4.
Claims 5-10 and 12 are also allowed as they further limit allowed claim 4.
The closest prior art references that were found based on an updated search.
Petryszak US 2003/0002830 - A system and method for determining the lay length of S-Z stranded buffer tubes during the manufacturing process of a fiber optic cable without slowing down the manufacturing process.
Grulick US 2002/0009282 - A mark sensor and methods for detecting a core mark disposed on a fiber optic cable core having a core receiving area for receiving the fiber optic cable core. 
Fortsch US 2010/0278494 - An optical cable has optical transmission elements stranded about a central reinforcing member. The optical transmission elements are alternatively stranded in a first and second direction of rotation.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 4; therefore claims 4-10 and 12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867